Citation Nr: 1416153	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  10-12 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for migraine headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel


INTRODUCTION

The Veteran had active service from April 1970 to December 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, denying the claim currently on appeal.  

The Veteran testified at a video conference hearing before the undersigned in September 2013.  A written transcript of this hearing has been prepared and associated with the evidence of record.  

In addition to the physical claims file, electronic paperless files (Virtual VA and the Veterans Benefits Management System (VBMS)) are associated with this claim.  Additional records associated with these systems, including the hearing transcript noted above, have been reviewed and considered in association with this claim.  


FINDINGS OF FACT

1.  The Veteran reported suffering from frequent headaches during military service.  

2.  The Veteran is currently diagnosed with migraine and tension headaches.  

3.  When viewed in a light most favorable to the Veteran, the evidence reflects that the Veteran's headaches have been chronic since service.  







CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for migraine and tension headaches have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103(a), 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there generally must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as an organic disease of the nervous system (migraine headaches), becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2013).  

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2013).  

A recent decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Analysis

The Veteran contends that he is entitled to service connection for chronic headaches.  Specifically, the Veteran has asserted that he has suffered from headaches since an injury in-service resulting in a right shoulder disability (a disability for which service connection has been established).  Having resolved all reasonable doubt in favor of the Veteran, the Board finds that the evidence of record reflects that the Veteran's currently diagnosed headache disability has been chronic since military service.  As such, service connection is warranted. 

The Veteran's service treatment records do not reflect that he specifically sought treatment for headaches during service.  He did testify to seeking treatment during service during his September 2013 hearing.  However, there is no documentation of this of record.  Nonetheless, in his report of medical history associated with his November 1971 separation examination, the Veteran did report a history of frequent or severe headaches.  The physician's summary associated with this examination also notes that the Veteran experienced frequent tension headaches since he was discharged from the hospital and that he would get dizzy with headaches.  

Post-service treatment records fail to note a chronic diagnosis immediately following separation from active duty.  According to a January 1972 VA examination report, the Veteran could move his head without pain.  However, there was no specific mention of headaches at this time.  A January 1989 VA treatment record appears to indicate that the Veteran was suffering from a headache.  However, the etiology of this headache was not clearly indicated.  The Veteran was noted to have a number of other symptoms, including abdominal pain and a knot to the back of the head.  

A September 2003 private treatment note indicates that the Veteran's past medical history was significant for migraines.  He subsequently denied suffering from a headache upon treatment in May 2006, but in June 2006, the Veteran reported severe headaches since he was in Vietnam.  A June 2007 VA treatment note also reflects a prior medical history of migraines.  

According to a December 2008 VA treatment record, the Veteran was suffering from chronic headaches and shoulder pain.  The Veteran requested a referral to neurology due to these headaches.  A June 2009 follow-up treatment note reflects that the Veteran endorsed headaches since 1970 but that they had become more frequent and more intense.  A July 2009 treatment note also reflects headaches since serving in Vietnam in 1970.  

A September 2010 primary care physician note indicates that the Veteran was complaining of chronic headache pain that had worsened over the previous 5 days.  The Veteran stated that he had the same headache pain since the 1970s following his time in Vietnam.  The Veteran was diagnosed with chronic headache pain.  This headache pain did not appear to be migraine like pain, but was likely multifactorial, possibly tension type headache for multiple reasons, including PTSD and job-related stress, versus possible rebound headache from excessive NSAID (non-steroid anti-inflammatory drug) use.  The Veteran again reported daily headaches upon treatment in November 2010.  

A December 2010 private treatment note reflects a diagnosis of chronic headaches, while another December 2010 note reflects a diagnosis of acute headaches.  

The Veteran was afforded a general VA examination in May 2011.  The Veteran described prostrating headaches twice per week that required him to take a nap.  The examination report itself, however, did not focus on the Veteran's headaches and no opinion was offered as to etiology.  A January 2011 VA treatment note assigned a diagnosis of migraine headaches worsened by obstructive sleep apnea and service-connected posttraumatic stress disorder (PTSD).  A February 2011 note diagnosed multifactorial headaches, probable migraine.  

Having considered the above evidence in a light most favorable to the Veteran, the Board finds that service connection for a headache disorder is warranted.  At the time of separation from active duty, the Veteran reported frequent or severe headaches.  His physician also noted that the Veteran had frequent tension headaches since a period of hospitalization in service.  While the record does not reflect treatment for chronic headaches for a number of years after separation from active duty, the Veteran has consistently reported to physicians that he has experienced headaches since the time of his military service.  Of particular significance, the Veteran was noted to have a history of headaches in September 2003.  He also reported headaches since Vietnam upon treatment in June 2006.  Both of these assertions were made several years prior to the Veteran filing a claim in 2008 for compensation, adding significant credibility as there was no incentive to fabricate or exaggerate information for personal gain.  Rather, the Veteran made these statements during the course of seeking medical treatment.  In addition, the Veteran testified in September 2013 that he did receive treatment for headaches shortly following his separation from active duty and that he took medication to treat this condition not long after separation.  

Migraines are considered to be an organic disease of the nervous system, and as such, are considered to be a "chronic disease" under 38 C.F.R. § 3.309(a).  There have been varied diagnoses throughout the years but consistently the Veteran has complained of headache pain.  Despite there being a lack of medical evidence sufficient to establish chronicity in service, other competent evidence can be used to establish chronicity after discharge.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Lay evidence is not incompetent merely for lack of contemporaneous medical evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  In the present case, the Veteran endorsed frequent headaches since hospitalization at the time of separation from active duty.  He has continued to assert chronic headaches since military service, and this assertion was made prior to him filing a claim for benefits.  As there is nothing of record to call into question the credibility of the Veteran's competent assertions, the Board finds that chronicity has been established and that service connection for migraine and tension headaches is warranted.  


ORDER

The claim of entitlement to service connection for migraine and tension headaches is granted.  



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


